91 F.3d 1418
111 Ed. Law Rep. 1107
Aurelia DAVIS, as Next Friend of LaShonda D., Plaintiff-Appellant,v.MONROE COUNTY BOARD OF EDUCATION, et al., Defendants-Appellees.
No. 94-9121.
United States Court of Appeals,Eleventh Circuit.
Aug. 1, 1996.

Verna Williams, The National Women's Law Center, Washington, DC, for Appellant.
Wallace Warren Plowden, Jr., William T. Prescott, Macon, GA, for Appellees.
Appeal from the United States District Court for the Middle District of Georgia (No. 94-CV-140-4 MAC (WDO)), Wilbur D. Owens, Jr., Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion February 14, 1996, 11th Cir., 1996), 74 F.3d 1186)
Before TJOFLAT, Chief Judge, and KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Albert J. Henderson has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)